Case 1:18-cv-06681-NRB Document 36-4 Filed 08/02/19 Page 1 of 3




                EXHIBIT 3
              Case 1:18-cv-06681-NRB Document 36-4 Filed 08/02/19 Page 2 of 3
                                                                                                       January 13, 2012
                                                                                                                         1   2




                                                                              Questions? Just call us at:
11570 CDN 001 1412 - NNNNNNNNNNNN                                             Personal Accounts:          1-800-935-9935
                                                                              Para Español:               1-877-312-4273
DAVID CHASMAN
                                                                              Business Banking:           1-800-242-7338
535 W 110TH ST APT 3A
NEW YORK NY 10025-2022                                                        TDD/TYY:                    1-800-242-7383




                                                                                                                                 01352300010011157001
    Retirement Certificate of Deposit
    Maturity and Automatic Renewal Notice
    Account Number ending in *********8477

    Terms of Deposit                                     Current                           Renewal
    Maturity Date                                        January 30, 2012                  January 30, 2015
    Term                                                 36 Months                         36 Months
    Interest Payment Frequency                           Annually                          Annually
    Interest Compounding                                 Daily                             Daily
    Projected Value at Maturity                          $39,692.02                        To be Determined
    Projected Interest Earnings During Term              $10,116.35                        To be Determined
    Interest Rate                                        12.00%                            See Below Information
    Annual Percentage Yield                              12.00%                            See Below Information
   We know how important it is to save for the future. That's why we want to let you know on January 30, 2012 your
   Retirement Certificate of Deposit (CD) will mature with a projected value of $39,692.02.
           When your CD matures, it will automatically renew for the same term ¨36 Months at the standard
           (non-special) interest rate in effect on the renewal date. We often have CD Special interest rates that are
           higher than the standard interest rate. Please visit any of our branches or call us at the number listed
           above within 10 calendar days after your CD's maturity date to learn about the options that are available
           to you.
           If you wish to transfer your funds to another account or redeem your CD, you must do so within 10 days
           after January 30, 2012. Please note that if you redeem your CD, no interest will be paid after January
           30, 2012.




    Term                                                                         36 Months
    Standard Non-Relationship Interest Rate as of January 13, 2012               0.35%
    APY as of January 13, 2012                                                   0.35% APY
    Standard Relationship Interest Rate as of January 13, 2012                   0.50%
    APY as of January 13, 2012                                                   0.50% APY
            The terms and conditions of your renewed CD are outlined on the back of this notice. As a reminder,
             penalties may apply for withdrawals made prior to maturity.
   We are here to help you make the best decision for your maturing funds. To learn more, visit a branch today, or call
   us at the number listed above.
   Thank you for choosing Chase.




    LCCDMATAUTORENWL - 32                                                 JPMorgan Chase Bank N.A., Member FDIC
                           Case 1:18-cv-06681-NRB Document 36-4 Filed 08/02/19     Page
                                                                         00000 CDN 001       3 of
                                                                                       001 1412     3
                                                                                                - NNNNNNNNNNNN


                                                                                                                                                 January 13, 2012
                                                                                                                                                                    2    2
         DAVID CHASMAN



                        Disclosure of Specific Terms for CDs                                - Payment of retirement funds directly to IRS due to IRS levy*;
                                                                                            - Substantially equal periodic payments*;
GENERAL FEATURES                                                                            - Withdrawal by a Retirement CD owner who is revoking their Traditional
The standard minimum deposit amount to open a CD is $1,000. Subsequent                        IRA/SEP/SARSEP or Roth IRA within seven days of plan establishment (must
deposits are not permitted except during the ten-day grace period. Unless otherwise           forfeit accrued interest);
noted, CD means either the Certificate of Deposit or Retirement Certificate of              - Withdrawal from a Retirement CD of an excess annual retirement contribution and
Deposit, held by the Bank in your name. By opening your CD, you have agreed to                any attributable earnings*;
keep the funds on deposit for the agreed upon stated term.                                  - Withdrawal from a Retirement CD for one of the following reasons without moving
The terms identified herein and those terms on the Deposit Receipt, including the             funds from the Bank and where no change in term or rate occurs:
interest rate and Annual Percentage Yield, shall apply during the entire term of the        - converting or reconverting Traditional IRA/SEP/SARSEP funds to a Roth IRA;
CD. If your CD is automatically renewable, the Bank may change any provision of             - recharacterizing Traditional IRA/SEP/SARSEP funds to a Roth IRA or vice versa;
these terms for successive renewal periods (the interest rate and the Annual                - direct rollover of Money Purchase Pension Plan or Profit Sharing Plan to a
Percentage Yield (“APY”) may be modified pursuant to Maturity Conditions section)             Traditional IRA/SEP/SARSEP/Roth IRA;
with ten days written notice prior to the maturity date.                                    * Except during the first seven days following account opening or for withdrawals
INTEREST CALCULATION METHOD                                                                   made within six days of a previous withdrawal, in which case the penalty must
We use the daily balance method to calculate interest on your CD. This method                 always be applied.
applies a periodic rate each day to the principal balance. Interest begins to accrue        RECORD RETENTION
on the business day you deposit cash or noncash items. Interest for CDs is                  We shall abide by federal and applicable state record retention laws and may
calculated on a 365-day basis, although some business CDs may calculate interest            dispose of any records that have been retained or preserved for the period set forth
on a 360-day basis. The APY disclosed on the face of your Deposit Receipt, which            in these laws. Any action by or against us based on, or the determination of which
is considered part of these terms and, if applicable, on the maturity notice, assumes       would depend on, the contents of records for which a period of retention or
interest will remain on deposit until maturity. On maturities of more than one year,        preservation is set forth in these laws shall be brought within the time for which the
interest will be paid at least annually (unless an existing CD was previously set to        record must be retained or preserved, unless applicable law provides a shorter
pay interest at maturity). The amount paid (or accrued, if interest is payable at           limitation period. Any action against us on an automatically renewable CD must be
maturity) will be reported to the IRS each calendar year (excludes Retirement CDs).         brought within the retention period applicable to that CD based on the stated
A withdrawal will reduce earnings.                                                          maturity date in the most recent record evidencing the existence and term of
MATURITY CONDITIONS                                                                         the CD.
A. Automatically Renewable CDs: Your CD will automatically renew for the same               ADVERSE CLAIM
time period as the initial term, and thereafter for successive like periods of time, with   Upon receipt of oral or written notice from any party of a claim regarding the CD, we
an interest rate then in effect on the renewal date for like term CDs to be applicable      may place a hold on your CD, and shall be relieved of any and all liability for our
during such time period. This will not apply if you withdraw your funds during the          failure or refusal to honor any withdrawal instruction. We may file an action in
ten-day grace period following the maturity date. Withdrawals made during the grace         interpleader with respect to any CD where we have been notified of disputed claims
period are not subject to early withdrawal penalties (described in the Early                to that CD. If any person asserts that a dispute exists, we are not required to
Withdrawal Penalties section). If your CD is redeemed during the ten-day grace              determine whether that dispute has merit in order to refuse to honor the withdrawal
period, it will not earn interest after the maturity date.                                  instruction, or to interplead any funds in the CD.
B. Single Maturity CDs: Your CD will not automatically renew on the maturity date.          FEES
No interest is earned or paid after the maturity date.                                      CDs AND RETIREMENT CDs
CD SPECIAL INTEREST RATES                                                                   Legal Processing Fee (garnishment, tax levy, etc.)
If your CD has a CD Special interest rate, that rate applies only to the initial CD term.   Up to $125.00/order
 At the time of renewal, your CD will automatically renew for the same term at the          Account Research Fee $25.00/hour
 standard (non-special) interest rate in effect on the renewal date.                        RETIREMENT CDs
EARLY WITHDRAWAL PENALTIES                                                                  IRA Annual Fee: A fee of $30 will be charged annually on May 1 (or the first
There is a penalty for withdrawing funds prior to the maturity date. If the term            business day in May) for each Traditional IRA, SEP, SARSEP and Roth IRA ("IRA")
of the CD is less than 365 days, the early withdrawal penalty is equal to $25.00 plus       plan you own unless at least one of the following applies to such plan as of April 30
1% of the amount withdrawn. For terms of one year or more, the early withdrawal             (or last business day in April):
penalty is equal to $25.00 plus 3% of the amount withdrawn. If the withdrawal occurs        - you maintain an active Chase checking account
within seven (7) days after the date of deposit, the amount of the early withdrawal         - a contribution of $1,000 or more is made to the IRA during the last 12 months
penalty shall be calculated as above, but in no event shall it be less than the accrued       ending April 30 (or last business day in April)
interest. Early withdrawal penalties may require a reduction in the principal amount if     - you are a Traditional IRA, SEP, or SARSEP participant age 70 1/2 or older and are
the amount of accrued and unpaid interest on the deposit is less than the penalty.            subject to taking Required Minimum Distributions from your plan
Early withdrawal penalties will be waived under the following circumstances:                Trustee-to-Trustee Transfer Fee: The fee for a trustee-to-trustee transfer to
- Withdrawal of accrued or paid interest;                                                   another institution via a check or ACH is $50. If the transfer amount requested is
- Withdrawal due to the death of a CD owner (including Totten Trust) or a grantor of        less than 100% of the balance of your plan, the applicable fee will be deducted from
  a revocable family/living trust;                                                          your account(s). If the transfer amount requested is equal to 100% of the balance of
- Withdrawal due to the disability of a CD (excluding Retirement CD) owner*;                your plan, the applicable fee will be deducted from the balance before the transfer is
- Withdrawal due to the disability of a Retirement CD owner;                                made.
- Withdrawal due to the judicial determination of legal incompetence of a CD owner;
- Re-titling of a CD (excluding Retirement CD) to transfer ownership of funds into a
  living trust without moving funds from the Bank and where no change in term or
  rate occurs;
- Re-titling of a Retirement CD in a Coverdell Education Savings Account to change
  beneficial owner without moving the funds from the Bank and where no change in
  term or rate occurs;
- Withdrawal by a Retirement CD owner who is 59½ or older where the funds are
  taken as a distribution by the Retirement CD owner via cash, check or deposit or
  transfer to a non-retirement account. Excludes transfers to another financial
  institution (The withdrawal will be reported to the IRS as a retirement distribution.);
- Withdrawal by a Retirement CD owner who is under age 59½ for these reasons as
  defined by section 72 (q), (t) or (v) of the Internal Revenue Code:
- Payment of qualfiying health insurance premiums after separation from
  employment*;                                                                              (C)2008 JPMorgan Chase Bank, N.A.
- Payment of medical expenses in excess of 7.5% of the retirement owner's adjusted               Member FDIC
  gross income*;
- Payment of qualified education expenses*;
- Payment of first-time home purchase expenses*;
